Title: From Alexander Hamilton to Caleb Swan, 23 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir
New York Sepr. 23. 1799

I regret that I did not find in your letter of the 19 instant information that you were sending a supply of money for bounty and Pay to the additional Regiments. The Secy of War tells me that he had instructed you to report an estimate of what might be requisite and that he would sanction the advance. In my letter, to which yours is a reply, I request that two months pay may be forwarded. To this may be added a sufficient sum to make up, with what has been already furnished, the full bounty for one half the complement of the 5th 6th and 16th. and three fourths of the complement of the  and the full complement of the others. I sometime since sent to the Secretary of War, as a guide, the numbers of the several Regiments according to my information at that time. I now send the present state of them agreeably to later information.
It is my duty to urge in the most serious manner that not a moment may be lost in forwarding this money. Serious inconveniences are to be apprehended from the not doing of it. When it is considered that one material form, that of the warrants of the Commanding Generals, cannot be executed for want of the requisite appointments of Deputies and that the prescribed forms of Muster and Pay Rolls were only received by me from the war Department in the course of this week—When, I say, these circumstances are taken in connection with other obvious ones incident to the creation of new corps—there ought certainly to be no hesitation any where about making reasonable advances. If within proper limits, there can be no possible risk, more than are inseperable from all public disbursements where there are intermediate Agents. I count implicitly upon your zeal and exertion. I am assured of the sanction of the Secy of War and I take it for granted there will be no obstacle from any other quarter.

I am obliged by your expressions of confidence and shall lose no time in selecting a fit character as Deputy in this Quarter. The arrival of General Pinckney makes your resort to him for another Deputy very proper. I shall consider what the law permits as to other deputies and will give you my opinion as well of the regularity as of the expediency of an increase of the number.
The dispersed situation of the two Regiments of Artillery renders it difficult to designate Pay Masters by the nomination of the Officers. But I shall speedily devise a mode of effecting the object as nearly in conformity with usage as the circumstances will permit. I am clearly of opinion that all necessary organs of service ought without delay to be instituted & especially where the disbursement of money is concerned.
I request you to send me as soon as may be a statement of all the monies which have been advanced for bounty & pay to the additional Regiments and a statement of the arrears of pay now due to the four old Regts.& that you will give me a monthly view of the subject.
With great consideration   I am Sir   Yr Obed ser
Caleb Swan Esq
